IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 96-10978
                          Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

CHRISTINE T. MCDOWELL,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CR-140-X
                        - - - - - - - - - -
                           March 25, 1997
Before WISDOM, KING and SMITH, Circuit Judges.

PER CURIAM:*

     Christine T. McDowell appeals her sentence following a

guilty plea and conviction for making, uttering, and possessing

counterfeit securities.   18 U.S.C. § 513(a).   McDowell argues

that the district court erred in upwardly departing by increasing

her offense level rather than by considering each intermediate

criminal history category.   She argues that the district court’s

justification for the extent of the departure was erroneous.      She

also contends that the court relied on a factor already

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10978
                              - 2 -

considered by the guidelines in upwardly departing.   McDowell has

not demonstrated plain error with respect to her arguments that

the district court abused its discretion in imposing an upward

departure from the guidelines.   United States v. Olano, 507 U.S.
725, 731-37 (1993); Koon v. United States, 116 S. Ct. 2035, 2047-

48 (1996).

     AFFIRMED.